As filed with the Securities and Exchange Commission on November 2, 2007 Securities Act File No. 333-146252 Investment Company Act File No. 811-22126 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-2 S Registration Statement under the Securities Act of 1933 S Pre-Effective Amendment No. 1 G Post-Effective Amendment No. and/or S Registration Statement under the Investment Company Act of 1940 S Amendment No. 1 BLACKROCK DEFINED OPPORTUNITY CREDIT TRUST (Exact Name of Registrant as Specified in Charter) 100 Bellevue Parkway Wilmington, Delaware 19809 (Address of Principal Executive Offices) (800) 882-0052 (Registrant’s telephone number, including area code) Anne F. Ackerley, President BlackRock Defined Opportunity Credit Trust 40 East 52nd Street New York, New York 10022 (Name and Address of Agent for Service) Copies to: Michael K. Hoffman, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price per Unit Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(2) Common Shares, $.001 par value 50,000 shares $20.00 $1,000,000 $30.70 (1)Estimated solely for the purpose of calculating the registration fee. (2)Previously paid. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective. This preliminaryprospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED NOVEMBER 2, 2007 P R E L I M I N A R YP R O S P E C T U S BLACKROCK Shares BLACKROCK DEFINED OPPORTUNITY CREDIT TRUST Common Shares $15.00 per share Investment Objectives.BlackRock Defined Opportunity Credit Trust (the “Trust”) is a newly organized, diversified, closed-end management investment company. The Trust’s primary investment objective is to seek high current income, with a secondary objective of long-term capital appreciation. There can be no assurance that the Trust will achieve its investment objectives. Investment Policies.The Trust seeks to achieve its investment objectives by investing substantially all of its Managed Assets (as defined herein) in a portfolio of loan and debt instruments and loan-related and debt-related instruments (collectively “credit securities”).Under normal market conditions, the Trust will invest at least 80% of its Managed Assets in any combination of the following credit securities: (i) senior secured floating rate and fixed rate loans; (ii) second lien or other subordinated or unsecured floating rate and fixed rate loans or debt; (iii) credit securities that are rated below investment grade by a nationally recognized credit rating organization or unrated credit securities that are deemed to be of comparable quality, which securities are commonly known as “junk bonds” and are regarded as predominantly speculative with respect to the issuer’s capacity to pay interest and repay principal and which may include distressed and defaulted securities; and (iv) investment grade corporate bonds.The Trust may invest up to 20% of its Managed Assets in other debt securities, including government securities, structured products (e.g., collateralized debt and loan obligations), mortgage-backed securities and asset-backed securities, and equity securities, including common stocks, convertible securities, warrants and depositary receipts. The Trust may invest in debt securities of any credit quality, maturity and duration.The Trust may invest in U.S. dollar and non-U.S. dollar denominated securities of issuers located anywhere in the world, including issuers located in emerging market countries, and of issuers that operate in any industry.The Trust may also invest in swaps, including credit default, total return, index and interest rate swaps. To the extent that the Trust invests in structured products or swaps as a substitute for direct investment in a credit security or that adjust the risk profile of the Trust’s credit securities portfolio, the value of such investments will be counted as credit securities for purposes of the Trust’s 80% policy. Limited Term.The Trust will terminate on or before December 31, 2017.Beginning in 2015, the board of trustees of the Trust will meet at least annually to consider terminating the Trust prior to December 31, 2017, in its sole discretion.Upon termination, the Trust will distribute substantially all of its net assets to shareholders.The Trust’s investment objectives and policies are not designed to seek to return to investors $per share on the termination date, and investors may receive more or less then their original investment upon termination. Leverage.The Trust currently anticipates borrowing funds and/or issuing preferred shares in an aggregate amount of up to 33⅓% of its Managed Assets to buy additional securities.This practice is known as “leverage.”The Trust may borrow funds from banks or other financial institutions, and may also borrow through reverse repurchase agreements and dollar rolls.The use of borrowings and/or preferred shares to leverage the common shares can create risks. (continued on next page) Investing in the common shares involves certain risks.See “Risks” on page 29 of this prospectus. Per Share Total(1) Public offering price $ $ Sales load(2) $ $ Estimated offering expenses(3) $ $ Proceeds, after expenses, to the Trust(4) $ $ (notes on next page) Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the common shares to purchasers on or about, 2007. The date of this prospectus is, 2007. ii (continued from previous page) No Prior History.Because the Trust is newly organized, its shares have no history of public trading. Shares of closed-end investment companies frequently trade at a discount from their net asset value. The risk of loss due to this discount may be greater for initial investors expecting to sell their shares in a relatively short period after completion of the public offering. The Trust’s common shares have been approved for listing on the New York Stock Exchange under the symbol “,” subject to notice of issuance. Investment Advisor and Sub-Advisor.The Trust’s investment advisor is BlackRock Advisors, LLC (“BlackRock Advisors” or the “Advisor”) and the Trust’s sub-advisor is BlackRock Financial Management, Inc. (“BlackRock Financial Management” or the “Sub-Advisor”).We sometimes refer to the Advisor and the Sub-Advisor collectively as the “Advisors.” You should read this prospectus, which concisely sets forth information about the Trust, before deciding whether to invest in the common shares, and retain it for future reference.A Statement of Additional Information, dated   , 2007, containing additional information about the Trust, has been filed with the Securities and Exchange Commission and, as amended from time to time, is incorporated by reference in its entirety into this prospectus.You can review the table of contentsfor the Statement of Additional Information on page 55 of this prospectus.You may request a free copy of the Statement of Additional Information by calling (800) 882-0052 or by writing to the Trust, or obtain a copy (and other information regarding the Trust) from the Securities and Exchange Commission’s Public Reference Room in Washington, D.C. Call (202) 551-8090 for information. The Securities and Exchange Commission charges a fee for copies.You can get the same information free from the Securities and Exchange Commission’s website (http://www.sec.gov).You may also e-mail requests for these documents to publicinfo@sec.gov or make a request in writing to the Securities and Exchange Commission’s Public Reference Section, treet, N.E., Washington, D.C. 20549-0102.The Trust does not post a copy of the Statement of Additional Information on its website because the Trust’s common shares are not continuously offered, which means the Statement of Additional Information will not be updated after completion of this offering and the information contained in the Statement of Additional Information will become outdated. The Trust’s annual and semi-annual reports, when produced, will be available at the Trust’s website (http://www.blackrock.com). The Trust’s common shares do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. (notes from previous page) (1) The Trust has granted the underwriters an option to purchase up toadditional common shares at the public offering price, less the sales load, within 45 days of the date of this prospectus solely to cover overallotments, if any.If such option is exercised in full, the public offering price, sales load, estimated offering expenses and proceeds, after expenses, to the Trust will be $, $, $and $, respectively.See “Underwriting.” (2) BlackRock Advisors has agreed to pay from its own assets a structuring fee to.BlackRock Advisors may pay certain qualifying underwriters a structuring fee, additional compensation or a sales incentive fee in connection with the offering.BlackRock Advisors may pay commissions to employees of its affiliates that participate in the marketing of the Trust’s common shares.See “Underwriting.” (3) The Trust will pay offering expenses of the Trust (other than the sales load) up to an aggregate of $per common share sold in this offering, which may include a reimbursement of BlackRock Advisors’ expenses incurred in connection with this offering.BlackRock Advisors has agreed to pay such offering expenses of the Trust (other than sales load, and not including organizational costs) to the extent they exceed $per common share.The aggregate offering expenses (other than sales load) are estimated to be $or $per common share.The aggregate offering expenses (other than sales load) to be incurred by the Trust are estimated to be $or $per common share.The aggregate offering expenses (other than sales iii load) to be incurred by BlackRock Advisors on behalf of the Trust are estimated to be $or $per common share. (4) The Trust will pay its organizational costs in full out of its seed capital prior to completion of this offering. iv TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 SUMMARY OF TRUST EXPENSES 16 THE TRUST 18 USE OF PROCEEDS 18 THE TRUST’S INVESTMENTS 18 LEVERAGE 27 RISKS 29 HOW THE TRUST MANAGES RISK 37 MANAGEMENT OF THE TRUST 38 NET ASSET VALUE 41 DISTRIBUTIONS 42 DIVIDEND REINVESTMENT PLAN 43 DESCRIPTION OF SHARES 44 CERTAIN PROVISIONS IN THE AGREEMENT AND DECLARATION OF TRUST 46 CLOSED-END FUND STRUCTURE 47 REPURCHASE OF COMMON SHARES 48 TAX MATTERS 49 UNDERWRITING 51 CUSTODIAN AND TRANSFER AGENT 53 LEGAL OPINIONS 53 PRIVACY PRINCIPLES OF THE TRUST 53 TABLE OF CONTENTS FOR THE STATEMENT OF ADDITIONAL INFORMATION 55 You should rely only on the information contained or incorporated by reference in this prospectus. We have not, and the underwriters have not, authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it.We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information in this prospectus is accurate only as of the date of this prospectus.Our business, financial condition and prospects may have changed since that date. Until, 2007 (25 days after the date of this prospectus), all dealers that buy, sell or trade the common shares, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligations to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. v PROSPECTUS SUMMARY This is only a summary of certain information contained in this prospectus relating to BlackRock Defined Opportunity Credit Trust. This summary may not contain all of the information that you should consider before investing in our common shares. You should review the more detailed information contained in this prospectus and in the Statement of Additional Information. THE TRUST BlackRock Defined Opportunity Credit Trust is a newly organized, diversified, closed-end management investment company.Throughout the prospectus, we refer to BlackRock Defined Opportunity Credit Trust simply as the “Trust” or as “we,” “us” or “our.”See “The Trust.” THE OFFERING The Trust is offeringcommon shares of beneficial interest at $15.00 per share through a group of underwriters led by.The common shares of beneficial interest are called “common shares” in the rest of this prospectus.You must purchase at least 100 common shares ($1,500) in order to participate in this offering.The Trust has given the underwriters an option to purchase up toadditional common shares solely to cover overallotments.BlackRock Advisors has agreed to pay the Trust’s offering expenses (other than sales load, and not including the Trust’s organizational costs) to the extent that offering expenses (other than sales load) plus organizational costs exceed $per common share.See “Underwriting.” INVESTMENT OBJECTIVES The Trust’s primary investment objective is to seek high current income, with a secondary objective of long-term capital appreciation.The Trust is not intended as, and you should not construe it to be, a complete investment program. There can be no assurance that the Trust will achieve its investment objectives. The Trust’s investment objectives may be changed without shareholder approval.See “The Trust’s Investments.” INVESTMENT POLICIES The Trust seeks to achieve its investment objectives by investing substantially all of its Managed Assets in a portfolio of loan and debt instruments and loan-related and debt-related instruments (collectively “credit securities”).“Managed Assets” means the total assets of the Trust (including any assets attributable to money borrowed for investment purposes) minus the sum of the Trust’s accrued liabilities (other than money borrowed for investment purposes). Under normal market conditions, the Trust will invest at least 80% of its Managed Assets in any combination of the following credit securities: (i) senior secured floating rate and fixed rate loans (“Senior Loans”); (ii) second lien or other subordinated or unsecured floating rate and fixed rate loans or debt (“Second Lien Loans”); (iii) credit securities that are rated below investment grade by a nationally recognized credit rating organization or unrated credit securities that are deemed to be of comparable quality, which securities are commonly known as “junk bonds” and are regarded as predominantly speculative with respect to the issuer’s capacity to pay interest and repay principal and which may include distressed and defaulted securities; and (iv) investment grade corporate bonds.The Trust may invest up to 20% of its Managed Assets in other debt securities, including government securities, structured products (e.g., collateralized debt and loan obligations), mortgage-backed securities and asset-backed securities, and equity securities, including common stocks, convertible securities, warrants and depositary receipts. The Trust may invest in debt securities of any credit quality, maturity and duration.The Trust may invest in U.S. dollar and non-U.S. dollar denominated securities of issuers located anywhere in the world, including issuers located in emerging market countries, and of issuers that operate in any industry.The Trust may also invest in swaps, including credit default, total return, index and interest rate swaps. To the extent that the Trust invests in structured products or swaps as a substitute for direct investment in a credit security or that adjust the risk profile of the Trust’s credit securities portfolio, the value of such investments will be counted as credit securities for purposes of the Trust’s 80% policy. The Trust anticipates that, under current market conditions, a significant portion of its portfolio will consist of below investment grade credit securities. Below investment grade securities, commonly referred to as “junk bonds,” are credit securities that are rated below investment grade by the national rating agencies that cover the security, or, if unrated, are determined to be of comparable quality by the Advisors.Moody’s Investors Service, Inc. (“Moody’s”) considers securities rated Ba or lower to be below investment grade and Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies, Inc. (“S&P”), and Fitch Ratings (“Fitch”) consider securities rated BB or lower to be below investment grade.Securities of below investment grade quality are regarded as having predominately speculative characteristics with respect to an issuer’s capacity to pay interest and repay principal. Senior Loans, Second Lien Loans and emerging market credit securities are generally rated below investment grade. In addition to the swap strategies discussed above, the Trust may engage in other strategic transactions for hedging and risk management purposes or to enhance total return.See “The Trust’s Investments—Other Investment Techniques—Strategic Transactions.”In connection with the Trust’s anticipated use of leverage, the Trust may enter into interest rate swap or cap transactions.See “The Trust’s Investments—Other Investment Techniques—Interest Rate Transactions.” LIMITED TERM The Trust will terminate on or before December 31, 2017.Beginning in 2015, the board of trustees of the Trust will meet at least annually to consider terminating the Trust prior to December 31, 2017, in its sole discretion.Upon termination, the Trust will distribute substantially all of its net assets to shareholders.The Trust’s investment objectives and policies are not designed to seek to return to investors $per share on the termination date, and investors may receive more or less then their original investment upon termination.See “Certain Provisions in the Agreement and Declaration of Trust.” LEVERAGE The Trust currently anticipates borrowing funds and/or issuing preferred shares in an aggregate amount of up to 33⅓% of its Managed Assets in order to buy additional securities.This practice is known as “leverage.”The Trust may borrow from banks and other financial institutions, and may also borrow through reverse repurchase agreements and dollar rolls.The Trust’s leveraging strategy may not be successful. Money borrowed for investment purposes generally will pay interest or dividends based on shorter-term interest rates.If the rate of return, after the payment of applicable expenses of the Trust, on the securities 2 purchased by the Trust is greater than the interest or dividends paid by the Trust on its borrowed money, the Trust will generate more income from such investments than it will need to pay interest or dividends on the borrowed money.If so, the excess income may be used to pay higher dividends to holders of common shares.However, the Trust cannot assure you that the use of leverage will result in a higher yield on the common shares.When leverage is employed, the net asset value and market price of the common shares and the yield to holders of common shares will be more volatile.See “Leverage,” “Risks—Leverage Risk” and “Description of Shares—Preferred Shares.” INVESTMENT ADVISOR AND SUB-ADVISOR BlackRock Advisors, as the Trust’s investment advisor, and its affiliate, BlackRock Financial Management, as sub-advisor, will provide certain day-to-day investment management services to the Trust.During the first twelve months of the Trust’s investment operations, BlackRock Advisors will receive a management fee, payable monthly, at an annual rate equal to 1.00% of the average daily value of the Trust’s Managed Assets.Beginning with the thirteenth month of the Trust’s investment operations, BlackRock Advisors will receive a management fee comprised of two components.The first component is a base fee, payable monthly, at an annual rate equal to 1.00% of the average daily value of the Trust’s Managed Assets over the prior rolling twelve-month period (the “Base Fee”).The second component is a performance adjustment that may increase or decrease the Base Fee based on the Trust’s performance relative to the Credit SuisseLeveraged Loan Index (the “Index”) over the prior rolling twelve-month period (the “Performance Adjustment”). The Performance Adjustment is applied to the Base Fee such that, for each 0.04% difference between the total return of the Trust and the Index over the prior rolling twelve-month period, the Base Fee is subject to an upward (if the total return of the Trust exceeds that of the Index) or downward (if the total return of the Index exceeds that of the Trust) Performance Adjustment of 0.01%, up to a maximum Performance Adjustment of 0.50%.Smaller and larger differences between the total returns of the Trust and the Index over the applicable rolling twelve-month period will result in proportionate Performance Adjustments, subject to the cap.Accordingly, beginning with the thirteenth month of the Trust’s investment operations, the annual rate of the management fee paid to BlackRock Advisors can range from 0.50% to 1.50% of the average daily value of the Trust’s Managed Assets over the prior rolling twelve-month period.See “Management of the Trust — Investment Management Agreements.” BlackRock Advisors will pay a sub-advisory fee to BlackRock Financial Management equal to% of the management fee received by the BlackRock Advisors.See “Management of the Trust—Investment Management Agreements.” DISTRIBUTIONS Commencing with the Trust’s initial dividend, the Trust intends to make regular monthly cash distributions of all or a portion of its net investment income to common shareholders.We expect to declare the initial monthly dividend on the Trust’s common shares within approximately 45 days after completion of this offering and to pay that initial monthly dividend approximately 60 to 90 days after completion of this offering.The Trust will distribute to common shareholders at least annually all or substantially all of its investment company taxable income after the payment of dividends and interest, if any, owed with respect to any outstanding 3 preferred shares or other forms of leverage utilized by the Trust.The Trust intends to pay any capital gains distributions at least annually.If the Trust realizes a long-term capital gain, it will be required to allocate such gain between the common shares and any preferred shares issued by the Trust in proportion to the total dividends paid to each class for the year in which the income is realized.See “Distributions” and “Leverage.” Various factors will affect the level of the Trust’s income, including the asset mix, the average maturity of the Trust’s portfolio, the amount of leverage utilized by the Trust and the Trust’s use of hedging.To permit the Trust to maintain a more stable monthly distribution, the Trust may from time to time distribute less than the entire amount of income earned in a particular period.The undistributed income would be available to supplement future distributions.As a result, the distributions paid by the Trust for any particular monthly period may be more or less than the amount of income actually earned by the Trust during that period.Undistributed income will add to the Trust’s net asset value (and indirectly benefits the Advisors by increasing their fees) and, correspondingly, distributions from undistributed income will deduct from the Trust’s net asset value.See “Distributions.” Shareholders will automatically have all distributions reinvested in common shares of the Trust purchased in the open market in accordance with the Trust’s Dividend Reinvestment Plan, unless an election is made to receive cash.See “Dividend Reinvestment Plan.” LISTING The Trust’s common shares have been approved for listing on the New York Stock Exchange under the symbol “,” subject to notice of issuance.See “Description of Shares—Common Shares.” CUSTODIAN AND TRANSFER AGENT State Street Bank and Trust Company will serve as the Trust’s custodian, and Computershare Trust Company, N.A. will serve as the Trust’s transfer agent.See “Custodian and Transfer Agent.” MARKET PRICE OF SHARES Common shares of closed-end investment companies frequently trade at prices lower than their net asset value. Common shares of closed-end investment companies like the Trust that invest primarily in credit securities have during some periods traded at prices higher than their net asset value and during other periods have traded at prices lower than their net asset value.The Trust cannot assure you that its common shares will trade at a price higher than or equal to net asset value. The Trust’s net asset value will be reduced immediately following this offering by the sales load and the amount of the offering expenses paid by the Trust.See “Use of Proceeds.”In addition to net asset value, the market price of the Trust’s common shares may be affected by such factors as distribution levels, which are in turn affected by expenses, distribution stability, liquidity and market supply and demand. See “Risks,” “Description of Shares—Common Shares” and “Repurchase of Common Shares.”The common shares are designed primarily for long-term investors; you should not purchase common shares of the Trust if you intend to sell them shortly after purchase. SPECIAL RISK CONSIDERATIONS No Operating History.The Trust is a newly organized, diversified, closed-end management investment company with no operating history. See “Risks—No Operating History.” 4 Market Discount Risk.Common shares of closed-end management investment companies frequently trade at a discount from their net asset values. The Trust’s common shares may trade at a price that is less than the initial offering price. This risk may be greater for investors who sell their common shares in a relatively short period of time after completion of the initial offering.See “Risks—Market Discount Risk.” Investment and Market Risk. An investment in the Trust’s common shares is subject to investment risk, including the possible loss of the entire principal amount invested.An investment in the Trust’s common shares represents an indirect investment in the portfolio securities owned by the Trust, and the value of these securities will move up or down, sometimes rapidly and unpredictably.At any point in time an investment in the Trust’s common shares may be worth less than the original amount invested, even after taking into account reinvestment of dividends and distributions paid by the Trust.The Trust anticipates using leverage, which will magnify the Trust’s investment, market and certain other risks.See “Risks—Investment and Market Risk.” Senior Loans Risk.Senior Loans hold the most senior position in the capital structure of a business entity, are typically secured with specific collateral and have a claim on the assets and/or stock of the borrower that is senior to that held by subordinated debt holders and stockholders of the borrower.The risks associated with Senior Loans are similar to the risks of below investment grade securities, although Senior Loans are typically senior and secured in contrast to below investment grade securities, which are often subordinated and unsecured. See “Risks—Below
